Citation Nr: 0008312	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Lt. W. Scott Laragy


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  It was remanded by the Board for 
additional development in February 1999, and is now back at 
the Board.


FINDING OF FACT

It has not been objectively shown that the veteran currently 
suffers from a low back disorder that is causally related to 
service.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for a low back disorder 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

In the present case, the veteran contends that he is entitled 
to be service-connected for a low back disorder, which he 
believes had its onset during service.

A review of the service medical records reveals that the 
veteran was noted to have mild scoliosis both upon induction 
and upon separation.  See, in this regard, the reports of 
medical examination dated in August 1989 and July 1994.  The 
service medical records, however, show no complaints of any 
problems with the lower back at any time, notwithstanding the 
fact that the veteran reportedly was involved in two 
different motor vehicle accidents, in May 1991 and May 1994, 
and that he fell through a floor plate while aboard a ship in 
October 1994, being able to break the fall with his left 
upper extremity.  The accidents apparently caused some damage 
to the veteran's shoulders and cervical spine, and he was 
consequently service-connected for the resulting disabilities 
in those areas of his musculoskeletal system.

In addition to the above lack of evidence of complaints of 
low back pain during service, it is noted that, in his report 
of medical history for separation that he filled out and 
signed in July 1994, the veteran denied ever having had, or 
currently having, recurrent back pain.

According to the report of a private medical examination that 
the veteran underwent in May 1996, the veteran "presents 
with neck and shoulder pain as his chief neurological 
complaints."  It was noted that he also complained of "low 
back pain that is principally present only if he stands," 
and a decreased range of motion, but the examiner indicated 
that he "can in fact move fully and paravertebral spasm was 
not present."  No pertinent diagnosis was listed.

The report of a May 1996 VA general medical examination 
reveals complaints of low back pain, objective findings of a 
negative examination of the musculoskeletal system in terms 
of diseases and injuries, and a diagnosis of degenerative 
joint disease (DJD) of the cervical spine, lumbosacral spine 
and both shoulders.  This diagnosis was apparently based on 
the history provided by the veteran, rather than on the 
examiner's review of actual X-Rays, as none were apparently 
requested, nor obtained, at that time.

At an RO hearing that was conducted in February 1998, the 
veteran said that his lower back started hurting after he 
fell through a deck plate during service and that, currently, 
the symptoms included pain at the base of the spine and 
spasms when bending over.

According to the report of a September 1998 VA spine medical 
examination, the veteran said that he hurt his lower back at 
the time of his first motor vehicle accident during service.  
However, he denied any functional limitations of the back at 
the time of the examination, and the examiner noted that he 
detected no radiation of pain to the lower extremities.  On 
examination, the veteran had an unremarkable gait pattern, 
stood erect, had no spasm or tenderness in the lower back, 
and had 95 degrees of flexion and 35 degrees of extension, 
with no pain on motion.  He had right and left lateral 
bending, with some pain on extremes of the right lateral 
bending, as well as right and left lateral rotation to 40 
degrees, without pain.  The lower extremities had full 
("5/5") strength, with intact reflexes and sensation.  The 
pertinent impression was listed as residuals of lower back 
injury.

According to the report of private X-Rays obtained in 
September 1998, anterior/posterior and lateral views of the 
veteran's lumbar spine revealed a spine that was intact, 
without evidence of fractures, subluxations or other 
abnormalities.

Finally, pursuant to the instructions in the Board's remand 
of February 1999, the veteran was re-examined by the same VA 
physician who conducted the VA medical examination of May 
1996.  The report of this most recent VA medical examination, 
conducted in September 1999, is of record, as well as an 
October 1999 addendum that the physician issued in order to 
make a correction to the opinion that he rendered in the 
September 1999 report.  (In this regard, the Board notes 
that, as usually done in the medical profession, the report 
of the September 1999 medical examination was dictated by the 
physician, and the transcript of that dictation contained a 
couple of errors that the physician noticed and corrected by 
means of his addendum.)  The Board has incorporated the 
pertinent correction in the discussion that follows.

The report of the September 1999 VA medical examination 
reveals that the examiner reviewed the entire file prior to 
the examination.  He also briefly discussed the contents of 
the pertinent evidence in the file, which revealed that the 
veteran was involved in two motor vehicle accidents, and that 
he was treated for cervical spine pain during service.  He 
noted, however, that "no pathology involving the lower back 
is noted [during service]."  He also made reference to the 
aforementioned report of the May 1996 private medical 
examination that showed complaints of low back pain, and to 
the fact that "no diagnosis for low back disorder was noted 
[at that time]."  He further made reference to the results 
of his earlier (May 1996) VA medical examination, in the 
report of which he listed the impression as residuals of a 
low back injury.  He noted, though, that upon review of the 
service medical records, he had noticed that the veteran had 
checked "no" to the question of whether he had recurrent 
back pain, both in 1989 and in 1994, and that there had been 
no mention of low back complaints in an inservice medical 
board report.

According to the above report, the veteran said that he had 
low back pain, that he was bothered by heavy lifting or by 
trying to sleep, that he was unable to sleep on his back and 
that prolonged sitting was bothersome.  However, he said 
that, in general, during the day he was "alright," and no 
radicular-type complaints were noted.  On examination, it was 
noted again that the veteran was able to stand erect, with no 
spasm but with some tenderness to palpation in the right 
lower lumbar region.  On range of motion testing, he had 90 
degrees of flexion, 30 degrees of extension, 35 degrees of 
lateral bending, bilaterally, and 40 degrees of rotation, 
also bilaterally.  It was noted that the veteran "indicated 
pain on extremes of motion," but it was noted that, on 
neurological evaluation of the lower extremities, he had 
"5/5" strength, was able to squat and arise again and had 
reflexes that were "no more than [a] trace at the knees."  
Ankle jerks were "+1," sensation to pinprick was intact in 
both lower extremities and the sitting straight leg raising 
exam was negative.  Regarding X-Rays, the VA physician noted 
that they were negative, and that he would dictate an X-Ray 
report as an addendum later.  The impression was listed as 
mechanical low back pain.

In addition to the above, the VA physician who conducted the 
medical examination of September 1999 expressed the following 
opinion (again, with the correction of October 1999 already 
incorporated):

He has a history of low back pain 
although no grossly abnormal findings are 
noted on examination at this time.  As 
previously indicated, I have performed a 
rather extensive review of his records, 
and I can find no mention in the records 
of any lower back complaints.  Therefore, 
his claim of his lower back condition 
being due to any events including injury 
while in the service represents a 
possibility, but not necessarily a 
reasonable medical certainty.  I think to 
say otherwise would be resorting to some 
degree of conjecture and speculation.

As far as the DeLuca [p]rovisions, there 
was some pain on extremes of motion.  
Certainly one would think that he could 
have further limitation of function 
during a flare-up of back pain, although 
it is not feasible to attempt to express 
any of this in terms of additional 
limitation of motion as these matters 
cannot be determined with any degree of 
medical certainty.

According to a September 1999 VA X-Rays report, 
anterior/lateral and posterior views of the veteran's lumbar 
spine revealed vertebral bodies and disc spaces that were 
well maintained and in good alignment, with no spondylolysis 
apparent, although oblique views were not obtained, and 
intact pedicles.  The opinion was listed as a normal lumbar 
spine, with no acute trauma seen, and it is noted that, in 
his addendum of October 1999, the VA physician who examined 
the veteran in May 1996 and September 1999 essentially 
repeated ad verbatim the results of this radiologic study.

As noted above, there is no competent evidence in the record 
demonstrating that the veteran injured his lumbosacral spine 
during service, or that a low back disorder had its onset 
during service.  Regarding the Caluza criterion of a present 
disability, the Board notes that, while the two radiologic 
studies in the file have revealed a normal lumbar spine, with 
no evidence of any abnormalities, the VA physician who 
examined the veteran in May 1996 and September 1999 has 
rendered diagnoses of residuals of a lower back injury and 
mechanical low back pain, respectively, and has referred to 
the claimed disorder as "his lower back condition," thereby 
suggesting that there may be some pathology present.

Notwithstanding the above, the Board notes that the same VA 
physician who rendered the above diagnoses made it clear that 
the veteran's contention to the effect that his "lower back 
condition" is due to an inservice injury "represents a 
possibility, but not necessarily a reasonable medical 
certainty."  This is the only competent statement in the 
record directly addressing the question of the etiology of 
the alleged low back disorder, and it does not establish the 
necessary nexus, but merely suggests the "possibility" of 
the existence of such a nexus, clearly leaving open the door 
for other likely causes.  The Board is cognizant of the 
veteran's contentions to the effect that he believes that a 
current low back disorder is causally related to service.  
However, in absence of evidence of inservice complaints of 
low back problems and/or a diagnosis of a low back disorder, 
also during service, and of competent evidence demonstrating 
that there is indeed a nexus, or causal relationship, between 
the claimed low back disorder and service, the Board does not 
deem it proper to find that all three Caluza criteria have 
been met.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim for service 
connection for a low back disorder that is well grounded or 
capable of substantiation.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a low back disorder.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing the matter on appeal.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  






CONTINUED ON THE NEXT PAGE

ORDER

Service connection for a low back disorder is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

